Clinton App. No. CA95-09-026. This cause is pending before the court as an appeal from the Court of Appeals for Clinton County. On June 6,1997, the Clerk of the Court of Appeals for Clinton County was ordered to certify and transmit the entire record in this cause, including all physical exhibits, to this court. It appearing to this court that no physical exhibits have been transmitted,
IT IS ORDERED by the court, sua sponte, that the Clerk of the Court of Appeals for Clinton County certify and transmit any physical exhibits, and any other items not previously transmitted, that are part of the record in this cause, within ten days of the date of this entry.
IT IS FURTHER ORDERED by the court that the Clerk of the Court of Appeals for Clinton County shall transmit the supplemental record along with an index required by S.Ct.Prac.R. V(3), and shall serve a copy of the index on all counsel of record as required by S.Ct.Prac.R. V(3).